DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (A penile implant device) in the reply filed on 09/27/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Claim Objections
Claim 2 is objected to because of the following informalities: line 2 sets forth the term “one of more hinges” (emphasis added); Examiner believes the word “of” was a typographical error, and instead should be the word “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2, of claim 3, recites the limitation of “a hinge”; is this hinge the same as the one or more hinges set forth in claim 2, from which claim 3 depends, or is a different, separate and distinct hinge from the one or more hinges of claim 2. If it is different, than it is not clear how exactly this hinge is physically/structurally related to/part of the final structure of the penile implant; however, if it is the same, then it is suggested the word “a” be deleted and replaced with the word “the”, in order to clarify. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elist (US Patent No. 9,504,573), hereinafter Elist’573, in view of Elist (US Patent No. 8,986,193), hereinafter Elist’193.
Regarding claims 1-5, 10 and 20, Elist’573 discloses a penile implant device, illustrated in Figure 1, comprising an elongated cylindrical sleeve (10) that is configured to encircle a shaft of a penis, the elongated cylindrical sleeve defined by a distal edge (30), configured to align with a coronal sulcus of the penis; a proximal edge (20), configured to align with a base of the penis; first and second sides (10A&10B) which abut along a hinge (100); first and second lateral edges (90), disposed along the first and second sides (10A&10B), respectively, opposite the hinge (100); top and bottom surfaces (60&50); and a separate external layer (110) configured to cover the/be joinable along the distal edge of the elongated cylindrical sleeve to form a covered distal edge align with a coronal sulcus of the penis, illustrated in Figure 1 (Abstract, Lines 1-3; Column 2, Lines 56-63; Column 3, Lines 11-14 & Column 3, Line 65 – Column 4, Line 5); but does not teach the elongated cylindrical sleeve and/or the external layer defining at least one functional layer operative to perform/support at least one function selected from the group consisting of antibiotic, antimicrobial, anti-adhesive, lubricious, anti-inflammatory, controlled release, and fluid reducing functions.
	However, Elist’193 teaches a penile implant (10), illustrated in Figures 2 and 3, in the same field of endeavor, comprising a cylindrical sleeve (20) defining a functional layer (50) operative to perform/support antibiotic and/or antimicrobial functions, in order to aid in preventing infection in/around the surgical site during and after implantation (Column 3, Lines 26-29).
	In view of the teachings of Elist’193, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the elongated cylindrical sleeve and/or the external layer, of the penile implant device of Elist’573, to define a functional layer operative to perform/support antibiotic and/or antimicrobial functions, in order to aid in preventing infection in/around the surgical site during and after implantation.
Regarding claim 6, Elist’573 in view of Elist’193 disclose the penile implant device of claim 3, wherein Elist’573 further teaches the elongated cylindrical sleeve further comprises a press-rib (15), and wherein the first side and the second side (10A&10B) rotate around the hinge (100) outwardly and the press-rib presses a deep dorsal vein (6b) of the penis during penile erection, illustrated in Figures 6-8 (Elist’573: Column 4, Lines 15-21).
Regarding claim 7, Elist’573 in view of Elist’193 disclose the penile implant device of claim 3, wherein Elist’573 further teaches the first side and the second side rotate around the hinge (100) inwardly during penile flaccidity, illustrated in Figures 7 and 8 (Elist’573: Column 4, Lines 17-18).
Regarding claim 8, Elist’573 in view of Elist’193 disclose the penile implant device of claim 1, wherein Elist’573 further teaches the elongated cylindrical sleeve/one or more internal layers is formed of a medical-grade silicone (Elist’573: Column 2, Line 45 & Column 3, Lines 8-9).
Regarding claim 9, Elist’573 in view of Elist’193 disclose the penile implant device of claim 1, wherein Elist’573 further teaches the elongated cylindrical sleeve (10) and the external layer (110) are contiguously joined, illustrated in Figure 1 (Elist’573: Column 3, Line 65 - Column 4, Line 5 – to clarify, the definition of the term “contiguous” according to the Merriam-Webster, Collins, and Macmillan dictionaries is “next to each other, or joining (touch) each other” and/or “touching along a boundary or at a point”; thus elongated cylindrical sleeve 10 and external layer 110 are considered to be “contiguously joined” since they are next to/joining each other along a boundary/edge, i.e. external layer 110 is sutured to the elongated cylindrical sleeve and “fitted up against the terminal edge of distal end 30 and may lay against both inner surface 50 as well as outer surface 60 of body 10” – as disclosed by Elist’573).
Regarding claim 11, Elist’573 in view of Elist’193 disclose the penile implant device of claim 1, wherein Elist’573 further teaches the external layer (110) is formed of a biocompatible material (Elist’573: Column 2, Line 46 – to clarify, it is stated that the device/implant is made to be implanted; thus any, and all, material(s) that form the device/implant would be considered biocompatible material, including external layer 110).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 11 of U.S. Patent No. 5,445,594. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a penile implant comprising a cylindrical sleeve/body, configured to encircle a shaft of a penis, having one or more edges, surfaces or layers; and an external layer/elastic sheet member covering the edges/surfaces; wherein the cylindrical sleeve/body and/or the external layer/elastic sheet member define a functional layer operative to perform controlled release and/or fluid reducing functions.  It is to be noted that omission, in the current application, of additional structure set forth in the claims of the above mentioned U.S. Patent, with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 5,669,870,  claim 1 of U.S. Patent No. 10,350,070, and claims 1 and 12 of U.S. Patent No. 11,432,929; claim 1, 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12 of U.S. Patent No. 9,504,573; and claims 1-11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 20 of co-pending Application No. 16/882,167 (reference application), all in view of Elist (US Patent No. 8,986,193), hereinafter Elist’193.  All sets of claims disclose a penile implant comprising a cylindrical sleeve/tube/body/wall, configured to encircle a shaft of a penis, having one or more edges, surfaces or layers; and an external layer/membrane/sheath covering the edges/surfaces/layers; but do not teach the cylindrical sleeve/tube/body/wall and/or the external layer/membrane/sheath defining a functional layer operative to perform or support at least one function selected from the group consisting of antibiotic, antimicrobial, anti-adhesive, lubricious, anti-inflammatory, controlled release, and fluid reducing functions. However, Elist’193 teaches a penile implant (10), illustrated in Figures 2 and 3, in the same field of endeavor, comprising a cylindrical sleeve (20) defining a functional layer (50) operative to perform/support antibiotic and/or antimicrobial functions, in order to aid in preventing infection in/around the surgical site during and after implantation (Column 3, Lines 26-29).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the cylindrical sleeve/tube/body/wall and/or the external layer/membrane/sheath, of the penile implant device(s) disclosed above, to define a functional layer operative to perform/support antibiotic and/or antimicrobial functions, in order to aid in preventing infection in/around the surgical site during and after implantation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774